          Case 2:17-cv-00361-APG-NJK Document 59 Filed 12/17/20 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 TOLAVIUS TIMMONS,                                     Case No.: 2:17-cv-00361-APG-NJK

 4          Plaintiff                                 Order Dismissing Unserved Defendants

 5 v.

 6 BONNIE POLLEY, et al.,

 7          Defendants

 8         I previously ordered plaintiff Tolavius Timmons to show cause why his remaining claims

 9 against defendants Clark County, the Dietician, Estrada, Martinez, Officer 5577, Officer Owens

10 #J149450, Officer Lewis, Sergeant 8593, and Sergeant Massuci should not be dismissed for

11 failure to prosecute. ECF No. 56 at 17. I advised Timmons that failure to respond by December

12 4, 2020 would result in dismissal of these claims with prejudice. Id. Timmons did not respond.

13         I THEREFORE ORDER that that plaintiff Tolavius Timmons’ claims against defendants

14 Clark County, the Dietician, Estrada, Martinez, Officer 5577, Officer Owens #J149450, Officer

15 Lewis, Sergeant 8593, and Sergeant Massuci are DISMISSED with prejudice.

16         DATED this 17th day of December, 2020.

17

18
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23
